358 F.2d 737
Robert A. McKEE and Steven L. Ruskin, Appellants,v.UNITED STATES of America, Appellee.
No. 22609.
United States Court of Appeals Fifth Circuit.
March 18, 1966.
Rehearings Denied May 20, 1966.

Morey A. Rayman, J. Edward Worton, Stephen L. Ruskin, Miami, Fla., for appellants.
Aaron A. Foosaner, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., for appellee.
Before PHILLIPS, Senior Circuit Judge,* and JONES and BROWN, Circuit Judges.
PER CURIAM:


1
The appellant McKee contends that the offense of which he was convicted was a part of the same scheme and conspiracy of which he was acquitted in another trial under another indictment in the Southern District of Florida. There is no merit in this contention of former jeopardy.


2
The appellant Ruskin urges that the evidence was insufficient to warrant a conviction and that his motion for judgment of acquittal should have been sustained. We have no difficulty in reaching agreement with the district court that the evidence was fully adequate to sustain a conviction.

The judgments of the district court are

3
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation